PER CURIAM.
Wilson Perez seeks a belated appeal or belated certiorari review of an order denying his petition for writ of mandamus, but we have no authority to grant a belated appeal in a civil proceeding, see Powell v. Florida Department of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999), nor do we have the authority to grant belated certio-rari review. See Russell v. State, 114 So.3d 483 (Fla. 2d DCA 2013). Accordingly, the petition is DENIED. This disposition is without prejudice, however, to petitioner seeking relief in the lower tribunal. See generally, Milord v. Florida Parole Commission, 4 So.3d 762 (Fla. 1st DCA 2009) (Browning, J., concurring).
WOLF, BILBREY, and WINOKUR, JJ., concur.